4. Prospects for the Doha Development Agenda following the Seventh WTO Ministerial Conference (vote)
(FR) Mr President, I just wanted to say that, if I understand our fellow Member Mr Papastamkos's amendment correctly, it is about recalling the commitment made in Hong Kong by all the WTO members to abolish export subsidies. Therefore, contrary to a mistake made on our voting papers, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament does indeed endorse this amendment.